The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 April 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-14, 16, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over U.S. 2008/0245693 A1 (“Vinson”) in view of U.S. 2012/0301536 A1 (“Charest”) and U.S. 2007/0102559 A1 (“McNeil ‘559”, cited in IDS of 13 June 2017).  Charest is applied as prior art under 35 U.S.C. 102(e), as its provisional application 61/295,990 (“Prov. ‘990”) fully supports the sections of teaching discussed below.
Considering claims 1 and 12, Vinson discloses a sanitary tissue product in the form of rolls, wherein the sanitary tissue comprises a fibrous structure having an embossed pattern (Vinson abs. and ¶ 0043).  Vinson is analogous, as it is directed to sanitary paper products (viz. field of endeavor of the instant application).  Vinson further discloses that the outer diameter of a roll may be 5.5-7 inches (id. ¶ 0040), which overlaps the range of diameter as recited in claim 1.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness; In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.  Vinson differs from the claimed invention, as a) Vinson is silent regarding the claimed caliper ratio and b) Vinson is silent regarding the claimed roll density.
Re: deficiency a), Charest teaches an anti-microbial paper (Charest abs.) that may be in roll form (id. ¶ 0101), where antimicrobial agent and polyquat are incorporated into a paper product.  It is hereby noted that the antimicrobial agent and the polyquat are distinct entities, with the former being a nonpolymeric quaternary ammonium salt and the latter being a polymeric compound (compare id. ¶ 0047 to id. ¶ 0069); furthermore Charest expressly notes that the two chemicals are different and states that the cationizing agent and the antimicrobial agent can be added in different steps (id. ¶ 0041).  Therefore, it should be noted that when Charest discusses release of antimicrobial agents, this is with respect to antimicrobial agents per se, in particular, the antimicrobial agent benzlkonium chloride.  While Charest does not use the term “fibrous structure” per se, it is noted that the paper of Charest is made from pulp (id. ¶ 0079) containing wooden fibers (id. ¶ 0080), which is the same type of material as that used in Vinson (Vinson ¶ 0038).  Charest is analogous, as it is directed to sanitary paper products (viz. field of endeavor of the instant application).  Person having ordinary skill in the art has reasonable expectation of success that the particular method by which anti-microbial characteristics taught in Charest (see discussion below) may be applied to Vinson, as Vinson states that the rolls disclosed therein may be made by any suitable through-air-dried process (id. ¶ 0044).  It would have been obvious to one of ordinary skill in the art, at the time of the invention, to apply the paper making methods of Charest to Vinson, as doing so would result in an anti-microbial sanitary paper product.
It is noted that the methods for forming the paper of Charest are substantially similar to the conditions utilized in the instant application.  In particular, Charest teaches that the paper is processed to include a cationizing agent at 0.05-5 wt% and an antimicrobial agent at 0.01-3 wt% (Charest ¶ 0006), where the cationizing agent and the antimicrobial agent are applied in solution form (id. ¶ 0041), viz. in fluid form.  Charest teaches that an exemplary cationizing agent may be a polyquat (id. Table 2), contained at 0.1-2.5 wt%.  Charest discloses that the cationizing agent may be added after the pulp has been dried using Yankee dryer (id. ¶ 0039 and 0091) but before a step taken to impart surface features to the paper product (id. ¶ 0026), which is considered to be a conversion step by Charest (id. ¶ 0096).  Specifically, the polyquat-containing spray be sprayed onto unwound paper at spraying station 250, and then subsequently conveyed to the embossing rolls 262 of embossing unit 270 (id. Figs. 4b and ¶ 0097-0098), wherein Charest expressly notes that additionally drying after the spraying (viz. as performed by item 260) may be performed (id. ¶ 0090 and 0096), which means that the drying step performed at item 260 in Fig. 4 of the reference may be omitted..  
As Applicant challenges the sufficiency of enablement re: the spraying of polyquat after drying but prior to embossing, Examiner notes that Prov. ‘990 teaches that neutralizing agents may be applied in spray form after Yankee dryer but prior to embossing (Prov. ‘990 ¶ 0045 and 0050), wherein the neutralizing agent may be polyDADMAC (Prov. ‘990 ¶ 0027).  As polyDADMAC is known as polyquat-6, the application of polyquat after drying but prior to embossing is considered to have full support in Provisional Application 61/295,990.
This method as disclosed in Charest closely resembles those disclosed in the instant application.  The instant application further discloses that the increase in the ratio of dispensed to effective caliper is a result of treating the fibrous structure with a polyquat, where the treatment is applied after the fibrous structure has been dried using a Yankee dryer but before the imparting of surface features via embossing (inst. app. spec. pg. 13 line 12+).  In particular, the instant application notes that 0.5-1 wt% of polyquat is added during the converting process (id. pg. 14 line 3-13).  It is readily apparent that the process as described in the instant application is substantially similar to that described in Charest.  As the instant application attributes the high caliper ratio to the application of polyquat at a particular step of manufacturing, and as the methods disclosed in Charest closely resemble the methods instantly disclosed (by teaching the application of polyquat after drying but prior to embossing), the roll-form paper product of Vinson and Charest is therefore considered to possess the ratio of 1.01 or greater as recited in claim 1.  
Re: deficiency b), McNeil ‘559 teaches a method of winding fibrous products, wherein the method taught is capable of imparting high roll density to a roll of wound fibrous product.  McNeil ‘559 is analogous, as it is from the same field of endeavor as that of the instant application (fibrous products in roll form).  Person having ordinary skill in the art has reasonable expectation of success that the techniques of McNeil ‘559 may be applied to the roll-form paper product of Vinson and Charest, as the winding technique taught in McNeil ‘559 is particularly applicable to embossed web material (McNeil ‘559 ¶ 0007 and 0008), a category to which the type of fibrous structure of Vinson and Charest belongs.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have utilized the winding method taught in McNeil ‘559 to wind the fibrous structure of Vinson and Charest into roll form, for the numerous advantages as mentioned in ¶ 0007-0010 of McNeil ‘559, in particular those applicable to embossed fibrous structures.  Although the exact roll density that is achievable is not expressly taught, it is noted that given McNeil ‘559 is directed to wound embossed web rolls having high roll density (McNeil ‘559 ¶ 0023-0025), and given that the actual structure of the fibrous structure of the prior art before winding (viz. unwound fibrous structure of Vinson and Charest) is substantially similar to that of the instant application, the resulting wound fibrous structure would exhibit properties exhibited by the wound fibrous structure of the instant application (viz. property such as roll density as recited in claims 1 and 12).  Alternatively, given that McNeil ‘559 is otherwise directed to wound fibrous structures exhibiting high roll density, and given that the wound fibrous structure of the instant application exhibits high roll density, the specific claimed density is thus considered a workable range rendered obvious via routine experimentation.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”; see MPEP 2144.05 II.A.  Claim 1 and 12 are therefore considered rendered obvious by Vinson in view of Charest and McNeil ‘559.
Considering claim 2, Vinson discloses that the tissue product has a basis weight of 30-90 gsm (¶ 0023) or 18.4-55 lb/3,000ft2, which overlaps the range of claim 2.
Considering claim 3, it is noted that Vinson is silent regarding dimensions of the roll.  However, it is noted that the fibrous structure of Vinson is substantially similar to that of the instant application, in terms of areal weight, dry tensile strength, wet tensile strength, and density (compare ¶ 0023-0027 of Vinson to that on pgs. 4 and 5 of instant application).  It may therefore be concluded that the thickness of the individual sheets are substantially similar, for many of the properties are dependent on thickness.  Therefore, the volume of actual wound fibrous structure serves as a proxy for the length of the fibrous structure when unwound.  In addition, the inside diameters of the respective rolls are also similar, with Vinson disclosing inner diameter of 1.5-2.75 inches (Vinson ¶ 0041) and the instant application using inner diameter of 1.75 inches; similarly, the outside diameters may also be substantially similar.  As a result, the overall length of the wound fibrous structure of the prior art must be substantially similar to that of the instant application, and the length of greater than 1000 inches is rendered obvious. 
Considering claims 4 and 5, although Vinson discloses perforations (id. ¶ 0028), Vinson is silent regarding exact spacing (which affects size of individual sheets).  However, the size of individual sheets is inversely related to the exact spacing between perforations, and given this relationship, and given that the total overall length of the rolled fibrous structure of Vinson and Charest is comparable to that of the instant application, it stands to reason that the sheet count of a particular size is rendered obvious as a design choice.
Considering claims 6, compressibility and absorptive capacity are all considered to be properties of the roll of paper product.  As the paper product of Vinson as modified by Charest shares many similarities with the fibrous product as recited, the properties as recited in claim 6 are considered to be rendered obvious by the disclosure of Vinson and Charest.  
Considering claim 9, as discussed in the rejection of claim 1 above, the spraying of polyquat and anti-microbial agents as taught in Charest is applied in a manner substantially similar to that taught in the instant application.  As the instant application attributes the return toward precompression as a result of polyquat treatment at a particular stage, and as Charest also teaches polyquat treatment at this stage, it stands to reason that the sanitary tissue product of Vinson and Charest would exhibit the claimed return toward precompression.
Considering claim 7, as discussed in the rejection of claim 1 above, polyquat is included in the solution sprayed onto the paper in the methods taught in Charest (Charest ¶ 0041).
Considering claims 10, 11, and 13, as these caliper ratio values are attributable to the application of polyquat (see discussion in rejection of claim 1 above), and as Charest teaches application of polyquat in a manner substantially similar to the method employed in the instant application, the limitations of claims 10, 11, and 13 are considered to be obvious.
Considering claim 14, Vinson discloses that the sanitary tissue product disclosed therein may be a toiler paper roll (Vinson clm. 17).
Considering claim 16, Vinson discloses that the sanitary tissue product may be through-air-dried (id. ¶ 0043 and 0044).
Considering claim 18-20, Vinson discloses that one or more rolls of the sanitary tissue product may be housed within a package (id. ¶ 0045).

Claims 1-6, 10-14, 16, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Vinson in view of U.S. 2005/0069680 A1 (“Stelljes”) and McNeil ‘559.
Considering claims 1 and 12, Vinson discloses a sanitary tissue product in the form of rolls, wherein the sanitary tissue comprises a fibrous structure having an embossed pattern (Vinson abs. and ¶ 0043).  Vinson is analogous, as it is directed to sanitary paper products (viz. field of endeavor of the instant application).  Vinson further discloses that the outer diameter of a roll may be 5.5-7 inches (id. ¶ 0040), which overlaps the range of diameter as recited in claim 1.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness; In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.  Vinson differs from the claimed invention, as a) Vinson is silent regarding the claimed caliper ratio and b) Vinson is silent regarding the claimed roll density.
Re: deficiency a), Stelljes teaches an embossed fibrous structure having sheet caliper to effective caliper ratio of greater than 1.1 (Stelljes ¶ 0047).  Stelljes is analogous, as it is directed to sanitary paper products (viz. field of endeavor of the instant application).  Person having ordinary skill in the art has reasonable expectation of success that process as taught in Stelljes may be applied to Vinson, given the substantial similarities between the references (e.g. both references are directed to multilayered embossed fibrous structures having respective similar basis weights).  It would have been obvious to one of ordinary skill in the art, at the time of the invention, to apply the paper making methods of Stelljes to Vinson so that the resulting paper product in roll form has the required caliper ratio, as doing so would result in a paper product exhibiting improved mechanical properties such as wet burst strength and plybond strength (id. ¶ 0004-0009).
Re: deficiency b), McNeil ‘559 teaches a method of winding fibrous products, wherein the method taught is capable of imparting high roll density to a roll of wound fibrous product.  McNeil ‘559 is analogous, as it is from the same field of endeavor as that of the instant application (fibrous products in roll form).  Person having ordinary skill in the art has reasonable expectation of success that the techniques of McNeil ‘559 may be applied to the roll-form paper product of Vinson and Stelljes, as the winding technique taught in McNeil ‘559 is particularly applicable to embossed web material (McNeil ‘559 ¶ 0007 and 0008), a category to which the type of fibrous structure of Vinson and Stelljes belongs.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have utilized the winding method taught in McNeil ‘559 to wind the fibrous structure of Vinson and Stelljes into roll form, for the numerous advantages as mentioned in ¶ 0007-0010 of McNeil ‘559, in particular those applicable to embossed fibrous structures.  Although the exact roll density that is achievable is not expressly taught, it is noted that given McNeil ‘559 is directed to wound embossed web rolls having high roll density (McNeil ‘559 ¶ 0023-0025), and given that the actual structure of the fibrous structure of the prior art before winding (viz. unwound fibrous structure of Vinson and Charest) is substantially similar to that of the instant application, the resulting wound fibrous structure would exhibit properties exhibited by the wound fibrous structure of the instant application (viz. property such as roll density as recited in claims 1 and 12).  Alternatively, given that McNeil ‘559 is otherwise directed to wound fibrous structures exhibiting high roll density, and given that the wound fibrous structure of the instant application exhibits high roll density, the specific claimed density is thus considered a workable range rendered obvious via routine experimentation.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”; see MPEP 2144.05 II.A.  Claim 1 and 12 are therefore considered rendered obvious by Vinson in view of Stelljes and McNeil ‘559.
Considering claim 2, Vinson discloses that the tissue product has a basis weight of 30-90 gsm (¶ 0023) or 18.4-55 lb/3,000ft2, which overlaps the range of claim 2.
Considering claim 3, it is noted that Vinson is silent regarding dimensions of the roll.  However, it is noted that the fibrous structure of Vinson is substantially similar to that of the instant application, in terms of areal weight, dry tensile strength, wet tensile strength, and density (compare ¶ 0023-0027 of Vinson to that on pgs. 4 and 5 of instant application).  It may therefore be concluded that the thickness of the individual sheets are substantially similar, for many of the properties are dependent on thickness.  Therefore, the volume of actual wound fibrous structure serves as a proxy for the length of the fibrous structure when unwound.  In addition, the inside diameters of the respective rolls are also similar, with Vinson disclosing inner diameter of 1.5-2.75 inches (Vinson ¶ 0041) and the instant application using inner diameter of 1.75 inches; similarly, the outside diameters may also be substantially similar.  As a result, the overall length of the wound fibrous structure of the prior art must be substantially similar to that of the instant application, and the length of greater than 1000 inches is rendered obvious. 
Considering claims 4 and 5, although Vinson discloses perforations (id. ¶ 0028), Vinson is silent regarding exact spacing (which affects size of individual sheets).  However, the size of individual sheets is inversely related to the exact spacing between perforations, and given this relationship, and given that the total overall length of the rolled fibrous structure of Vinson and Charest is comparable to that of the instant application, it stands to reason that the sheet count of a particular size is rendered obvious as a design choice.
Considering claims 6, compressibility and absorptive capacity are all considered to be properties of the roll of paper product.  As the paper product of Vinson as modified by Charest shares many similarities with the fibrous product as recited, the properties as recited in claim 6 are considered to be rendered obvious by the disclosure of Vinson and Charest.  
Considering claims 10, 11, and 13, Stelljes teaches ratio of greater than 1.3 (Stelljes ¶ 0047).
Considering claim 14, Vinson discloses that the sanitary tissue product disclosed therein may be a toiler paper roll (Vinson clm. 17).
Considering claim 16, Vinson discloses that the sanitary tissue product may be through-air-dried (id. ¶ 0043 and 0044).
Considering claim 18-20, Vinson discloses that one or more rolls of the sanitary tissue product may be housed within a package (id. ¶ 0045).

Response to Arguments
Applicant's arguments with respect to all 35 U.S.C. 103(a) rejections relying upon Vinson, Charest, and McNeil ‘559 (pg. 2 ¶ 3+ of response dated 27 April 2022) have been fully considered, but they are not persuasive because a) the arguments are speculative and b) the broader teachings of the reference Charest would address Applicant’s contention even if it were phrased in an actual contention.
Re: a), Examiner notes that Applicant merely contends that “Charest’s step of drying its cationizing agent on its paper be prior to embossing would negatively impact dispensed caliper of its paper web” without presenting any evidence in support of this contention.  As such, this contention is held to be no more than mere speculation on the part of Applicant’s Counsel.  Furthermore, even if this point were backed up by evidence (which it is not, based on the prosecution record to date), Examiner notes that b) Charest clearly states that subsequent drying after spraying of polyquat may be performed (see discussion above at ¶ 7 of the present Office Action).  Thus, even were the allegations in a) based on evidence (which is not conceded), Applicant is merely pointing to a specific, narrower teaching of the prior art, as opposed to the broader teachings of the prior art, wherein the latter clearly states that it is possible to omit drying between the application of polyquat and the subsequent embossment. 

Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781